James R. Cooper, Judge, dissenting. I dissent from the reversal of this criminal conviction because the point on which the majority’s decision turns has not been preserved for appeal. To preserve an error, the record must show that an appropriate objection was made in the trial court. Beebe v. State, 301 Ark. 430, 784 S.W.2d 765 (1990). An “appropriate” objection is one which is sufficiently clear; specific, and timely to give the trial judge a fair opportunity to understand and consider the argument, and to correct the asserted error. Lopez v. State, 29 Ark. App. 145, 778 S.W.2d 641 (1989). In the case at bar, the appellant objected prior to the police officer’s testimony and argued, in essence, that a police officer with only two years experience could not under any circumstances be qualified to state an opinion concerning whether a substance was or was not cocaine. This objection was overruled by the trial court, and properly so, because there had been no voir dire of the witness to establish his qualifications, or lack of them, at the time this objection was raised. Subsequently, during direct examination, the appellant made a general objection to lack of foundation, but he did not specify whether the objection was directed at the basis of the officer’s knowledge of the events, or rather at the officer’s qualifications to state an opinion concerning the nature of the substance or whether it was based on some other theory. In any event, the appellant did not ask to voir dire the witness, and the basis for his foundation objection is unclear. I submit that the appellant’s objection was not sufficiently specific to apprise the trial court of the error complained of, and that the argument on appeal was therefore waived. See Irwin v. State, 28 Ark. App. 6, 771 S.W.2d 26 (1989). Furthermore, the appellant’s abstract shows that no ruling was obtained on his objection to the officer’s qualifications to give opinion testimony: A. I recovered a controlled substance in the region near the vehicle. I did not retrieve the object that Mr. Hendrix threw. I did retrieve one package which contained one rock. Q. What did you retrieve? A. One (1) package which contained one (1) rock of— MR. COVIN: Your Honor, I’m going to further object. There’s been no indication what so ever that a search warrant was obtained and — THE COURT: No matter, that doesn’t make any difference. What did you retrieve, Mr., ah, Officer Newton? MR. NEWTON: Your Honor, I retrieved one (1) plastic package on the— Mr. COVIN: May we ask where it came from before he— : THE COURT. You’ll get a chance. MR. NEWTON: On the west side of the vehicle, which contained 0.827 grams of cocaine base— MR. COLVIN: Object to the— THE COURT: I understand your objection. MR. COLVIN: But, Your Honor, I object to the classification and, and, and, ah, characterization of this object that he’s found as being cocaine. THE COURT: Do you have what you found? MR. NEWTON: Yes, sir. I’ve got the evidence and the results from the State Crime Lab with proof of certification— MR. COLVIN: I don’t, Your Honor, I object to reference to the— THE COURT: You have the— MR. NEWTON: Yes, sir. THE COURT: Do you have the stuff there? MR. NEWTON: Yes, sir. THE COURT: All right. What’s it look like? MR. NEWTON: Based on my experience as a law enforcement officer, it’d be my opinion that it is rock cocaine. THE COURT-. All right. Is it in little crystals? MR. NEWTON-. Yes sir. It is. (Tr. 186) THE COURT: Now, do you want to in— MS. SA WYER: Your Honor, I’d like him to open it and identify it. MR. COLVIN: I object to any further questioning concerning this, Your Honor, as lack of due process in obtaining this object out of the car. THE COURT: I understand It is the appellant’s obligation to obtain a ruling on his objection in order to preserve the point for appeal. Beebe v. State, supra. As the abstract shows, the appellant failed to obtain the trial court’s ruling with respect to the officer’s basis for his opinion, and the officer was permitted to testify not only that the substance, in his opinion, was cocaine, but he also made reference to the results of the State Crime Lab report in his testimony. Although the appellant stated his objection to this reference, no ruling was obtained. I submit that, having allowed testimony regarding the results of the report to be placed before the jury in this manner, any error in the subsequent introduction of the report was rendered harmless. Even had the appellant made a proper objection and obtained a ruling thereon, I would dissent from the majority’s decision because the appellant clearly opened the door to the evidence by testifying that he had not used or dealt in drugs for two years, and that he had tried to keep other people from becoming involved in drugs. As the majority concedes, this testimony was subject to impeachment by extrinsic evidence. What should be emphasized, however, is that the extrinsic evidence of collateral acts of misconduct in the form of Officer Newton’s testimony concerning the cocaine he found during the May 1990 traffic stop of the appellant was not admissible until after the appellant made his sweeping assertion of drug-prevention efforts on direct examination. Whether or not this evidence would be admissible depended entirely on the actions of the appellant. Under these circumstances, the burden of moving for a continuance to obtain the presence of the laboratory technician should likewise have been on the appellant. I respectfully dissent.